225 Ga. 147 (1969)
166 S.E.2d 354
LANKFORD
v.
LANKFORD.
25035.
Supreme Court of Georgia.
Submitted February 10, 1969.
Decided February 20, 1969.
Saul Blau, for appellant.
FRANKUM, Justice.
The record in this case does not contain a transcript of the evidence adduced upon the trial and the clerk of the trial court in transmitting the case to this court certified that "the notice of appeal, together with the transcript of record, comprises the entire record on appeal, as appears from the records and files in this office." Whether or not there is any merit in the sole enumeration of error cannot be determined without resort to the evidence adduced on the trial. Accordingly, the judgment of the trial court must be affirmed.
Judgment affirmed. All the Justices concur.